Citation Nr: 0018692	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2,000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board member 
sitting in Washington, D.C.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  During service, the veteran did not engage in combat with 
the enemy.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998); 38 C.F.R. § § 3.303, 3.304(f) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records reflect that the veteran served in 
Vietnam from October 1969 to September 1970, and that he was 
assigned to the 165th Transportation Company.  During his 
tour in Vietnam, he served as an aircraft instrument 
electrician.  He was awarded the Aircraft Crewman's Badge, 
the National Defense Service Medal and the Vietnam Service 
Medal.  Service records do not reflect any award of the 
Purple Heart, or any award for combat service.  

Service medical records reflect that in November 1969, the 
veteran complained of being "nervous," shaky, irritable, 
nauseous, and difficulty sleeping.  The examiner noted that 
the veteran was an aircraft repairman, and that he had had 
these problems all his life.  An impression of anxiety was 
entered.  The veteran was prescribed medication.  When the 
veteran returned for a follow-up a few days later, the 
examiner indicated that there was not much improvement in his 
longstanding disorder.  In July 1970, the veteran complained 
of nervousness, dizziness, dyspepsia and weakness.  He was 
prescribed medication and bed rest.  A September 1970 
discharge examination disclosed that the veteran's mental 
status was normal. 

The veteran filed a claim for service connection for PTSD in 
October 1997.  In a stressor statement submitted in November 
1997, the veteran recounted that he was stationed at Bien Hoa 
Air Base and as he was running for a bunker, a co-worker, 
whom he could not name, was hit and sustained "two large 
holes" to his body.  The veteran could not remember whether 
the co-worker died.  

During an April 1998 State of Michigan Disability 
examination, the veteran reported having been depressed for 
the previous twenty eight years and that the symptoms began 
after he returned from Vietnam.  The veteran indicated that 
he received treatment for his depression from a private 
psychologist, Dr. A. Muhammad.  He reported that during 
Vietnam, he served as a gunner and crew chief.  The veteran 
maintained that he was responsible for making sure that the 
planes were in adequate repair for flying and that he would 
take test flights with a pilot.  The diagnoses following the 
examination included PTSD.  

At a December 1998 VA mental disorders examination, the 
veteran recounted that a friend of his was killed by mortar 
attacks on his way to a bunker.  He reported that the next 
morning, a rocket destroyed the mess hall and that a young 
Vietnamese girl was killed.  After a mental status 
examination of the veteran, a diagnosis of PTSD based on 
traumatic Vietnam War experiences was recorded by the 
examiner.

Other medical evidence PTSD in recent years is also of 
record. 

During a June 1999 hearing at the Detroit, Michigan RO, the 
veteran testified that he was assigned to the 165th 
Transportation Company at Bien Hoa Air Base in Vietnam, and 
that his military occupational specialty was aircraft 
repairman.  The veteran maintained that on one occasion, he 
was in a helicopter which came under attack from hostile 
fire.  He testified that he caught the attack on videotape, 
which he submitted at the hearing.  The videotape submitted 
at the hearing shows that the veteran was in a helicopter, 
but it does not show that he was engaged in an exchange of 
hostile fire (there was no audio with the tape).  While the 
tape shows some burning on the ground below, the cause of the 
fire cannot be ascertained from the tape.  The tape also 
shows the veteran at an airbase in a relaxed atmosphere.  
There were no signs of any damage to the base from hostile 
fire.  

At the June 1999 hearing, the veteran also testified that in 
January 1970, he was on his way to the mess hall when a 
rocket attack hit the base, blew two holes into a gentlemen 
name whose last name was [redacted], who then fell into the 
veteran.  The veteran indicated that he thought that Mr. 
[redacted] had died as a result of the attack, but that he was 
unsure.  In support of his testimony, the veteran submitted a 
picture of himself and Mr. [redacted], who served with the United 
States Air Force, at the bar at the Non-Commissioned Officers 
Club.  The veteran was unable to remember Mr. [redacted] first 
name or the unit to which he was assigned in the United 
States Air Force.  The veteran also submitted a picture of a 
severely damaged building, which he identified as the mess 
hall.

At the videoconference hearing before the undersigned in May 
2000, the veteran testified that he frequently flew returning 
planes that his unit had repaired, and that he served as a 
door gunner on those flights.  He indicated that on several 
occasions as a door gunner, he was subjected to hostile fire 
and that he had filmed some of this combat with a 
videocamera.  He related that he was stationed at the Bien 
Hoa Air Base at the beginning of his tour and that he 
remained there for most of its duration.  The veteran 
provided testimony concerning the stressor relating to Mr. 
[redacted], similar to that provided during his June 1999 hearing 
noted in the preceding paragraph.  In addition, he reported 
two additional stressors.  First, he indicated that in 
October 1969, another gunner, the veteran could not recall 
his name, on a helicopter was killed.  The third stressor 
occurred in January 1970, when the mess hall was hit by 
rocket fire and several people were killed.  Shortly 
thereafter, he submitted an additional videotape in support 
of his appeal and waived his right to have this evidence 
initially considered by the RO.  This videotape shows scenes 
similar to the those in the previously submitted videotape.  

In October 1998, the United States Armed Services Center for 
Research of Unit Records submitted reports, including a 
chronology of attacks on US Air Force Bases in the Republic 
of Vietnam from 1964 to 1971.  This chronology shows that 
during the veteran's period of service in Vietnam from 
October 1969 to September 1970, the Bien Hoa Air Base was 
subjected to standoff attacks on one occasion in December 
1969, one occasion in January 1970, one occasion in early 
February 1970 and a second time in latter February 1970, on 
two occasions in April 1970, on four occasions in May 1970 
and on two occasions in June 1970.  With respect to US 
casualties in these attacks, no one was killed in action but 
three were wounded in action in the December 1969 attack, 
four were wounded in action in the attack in the latter part 
of February 1970 and 29 were wounded in action as a result of 
the attacks in May 1970.  

The United States Armed Services Center for Research of Unit 
Records also provided reports of operations and lessons 
learned by the 520th Transportation Battalion (520th Trans 
Company (C0)), and the 34th General Support Group, both of 
which were higher headquarters of the 165th Transportation 
Company (Co), dating from August 1, 1969 to October 31, 1970.  
They reveal that the 165th Transportation Company was located 
at Bien Hoa Air Base.  The reports show that one member of 
the 20th Transportation Company was killed in action by 
sniper fire while he was serving as a perimeter guard.  The 
reports refer to no other casualties and do not otherwise 
provide evidence supportive of any of the veteran's specific 
stressors.

II.  Analysis

The Board notes that the veteran has presented a claim that 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all available evidence 
necessary for an equitable disposition of this claim has been 
obtained.  In this regard, the Board notes that the veteran 
is unable to recall the first name of the Mr. [redacted] who was 
alleged killed or wounded in action, and he has not provided 
any other sufficiently detailed information concerning his 
alleged stressors to warrant a remand for the purpose of 
requesting the United States Armed Services Center for 
Research of Unit Records to undertake further research to 
verify the alleged stressors.  Therefore, the Board has 
concluded that no further assistance to the veteran need be 
provided to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The veteran's alleged stressors are combat stressors, but he 
did not receive an award indicative of combat and his 
military occupational specialty while serving in Vietnam was 
that of an aircraft instrument electrician.  The veteran has 
not been able to obtain a statement from anyone who served 
with him and is able to verify any of the alleged stressors.  
He has provided a photograph and videotapes but, as noted 
above, they do not provide verification of the veteran's 
alleged combat service or of any of the alleged service 
stressors.  The veteran has also provided testimony 
concerning his alleged stressors, but without verification of 
his alleged combat, the veteran's testimony alone may not 
serve as verification of a stressor.

The chronology provided by the United States Armed Services 
Center for Research of Unit Records shows that the standoff 
attacks on Bien Hoa Air Force Base during the veteran's tour 
of duty in Vietnam resulted in no US servicemen being killed 
in action.  The base was not subjected to a standoff attack 
or any other attack in January 1970.  Although it was 
attacked on two occasions in February 1970, the second attack 
occurred more than three weeks after the first attack, 
whereas the veteran alleged at the December 1998 VA 
examination that the attacks in February 1970 occurred 
consecutively.  Although the attack in the latter part of 
February 1970 resulted in the wounding of four US forces, the 
report does not identify who was wounded during any of the 
attacks on the base or otherwise provide details which would 
tend to show that the veteran participated in combat or 
witnessed the wounding of any individual.  The operational 
reports refer to only one casualty, and this involved sniper 
fire.  They provide no verification of any of the veteran's 
alleged stressors.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  

ORDER

Service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

